       Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 1 of 14




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


IN RE: M&C PARTNERSHIP, LLC                         CIVIL ACTION

                                                    NO. 21-1023-WBV-JVM

                                                    SECTION: D (1)

                                    ORDER AND REASONS

        On May 27, 2021, the debtor, M&C Partnership, LLC (“M&C”), filed a Notice

of Appeal regarding the April 28, 2021 Memorandum Opinion and Order Dismissing

Case issued by the United States Bankruptcy Court for the Eastern District of

Louisiana (the “Bankruptcy Court”).1 On June 22, 2021, M&C filed an Emergency

Motion to Stay Order of Dismissal of Chapter 11 Case Pending Appeal (the “Motion

to Stay”).2 As required by Fed. R. Bankr. P. 8007(a), M&C first sought a stay from

the Bankruptcy Court, which was denied.3

        M&C requested expedited consideration of its Motion to Stay, which this Court

granted in part and denied in part.4 The Court denied M&C’s request for a hearing

and oral argument on the Motion to Stay, but ordered that any opposition to the

Motion to Stay be filed by July 2, 2021 and that the Motion to Stay would be




1 R. Doc. 1. See, R. Doc. 1-2.
2 R. Doc. 2.
3 R. Doc. 1-3 at p. 2; Bankr. Dkt. 206, 223, 224.
4 R. Docs. 3, 4.
      Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 2 of 14




submitted on July 2, 2021.5 Thereafter, appellee, Girod LoanCo, LLC (“Girod”), filed

an Opposition to the Motion to Stay.6

       After careful consideration of the Motion, the parties’ memoranda and the

applicable law, the Motion is DENIED.

I.     FACTUAL AND PROCEDURAL BACKGROUND7

       This matter arises out of M&C’s chapter 11 bankruptcy proceeding. M&C is a

Louisiana limited liability company whose sole member-manager is George Cella.8

M&C owns and maintains a 5,000 square-foot, three-unit strip mall located at 3617

Williams Bld., Kenner, Louisiana (the “Property”), which Cella built approximately

40 years ago. 9 In the years before M&C filed for bankruptcy, First NBC Bank

(“FNBC”) made loans in the principal aggregate amount of approximately $2.5

million to affiliates of M&C, including Florida Street Market, LLC, Riverwalk

Development, LLC, and Sister Stuff, LLC, with Cella signing as the manager of all

three entities (the “Florida Street Market Notes”).10 The repayment of the Florida

Street Market Notes was secured by property of those three obligor-affiliates.

Although M&C is not an obligor on the Florida Street Market Notes, it later pledged

the Property as additional collateral to secure repayment of the Florida Street Market

Notes, mortgaging the Property to FNBC.11


5 R. Doc. 4.
6 R. Doc. 5.
7 The Factual and Procedural Background is taken from the factual findings of the Bankruptcy Court,

which M&C has neither questioned or objected to, and as to which this Court finds no clear error, and
the public record of the Bankruptcy Court.
8 R. Doc. 2-4 at p. 6.
9 Id.
10 Id.
11 Id.
       Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 3 of 14




        On April 28, 2017, the Louisiana Office of Financial Institutions closed FNBC,

and the Federal Deposit Insurance Corporation (the “FDIC”) was named Receiver.12

Thereafter in 2017, Girod acquired the Florida Street Market Notes from the FDIC.13

        In March 2019, Girod made demand on the primary obligor of the Florida

Street Market Notes, and on Cella as guarantor of that debt, asserting that the loans

were in default and demanding immediate payment of all sums due, plus interest and

fees. Included in its demand was a notification to M&C that Girod intended to

institute foreclosure proceedings on the Property, part of the collateral securing

repayment of the Florida Street Market Notes.14 M&C alleged in the Bankruptcy

Court that Girod filed a foreclosure action against it on May 24, 2019, seeking to

foreclose on the Property.

        On June 5, 2019, M&C filed for bankruptcy relief under chapter 11 of the

Bankruptcy Code and designated its case as a single asset real estate case. 15

Pertinent to the instant Motion to Stay, the sole proof of claim filed against the estate

was filed by Girod, asserting a secured claim against the estate for $570,000, the

value of the Property. 16 No objections were filed to Girod’s proof of claim. After

receiving two extensions from the Bankruptcy Court, M&C filed its first chapter 11

plan of reorganization and disclosure statement on December 31, 2019. 17 M&C

amended its plan (the “Second Plan”) and disclosure statement on May 8, 2020.18 On


12 Id. at p. 7.
13 Id.
14 Id.
15 Id. (citing Bankr. Dkt. 1).
16 R. Doc. 2-4 at p. 8 (citation omitted).
17 R. Doc. 2-4 at p. 8 (citing Bankr. Dkt. 61, 75, 82, 84, 85).
18 R. Doc. 2-4 at p. 9 (citing Bankr. Dkt. 99, 100).
       Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 4 of 14




November 17, 2020, M&C amended its plan a second time (the “Third Plan”) and filed

a supplemental disclosure statement. 19                 On March 15, 2021, after holding a

confirmation hearing on January 7, 2021, the Bankruptcy Court denied confirmation

of the Third Plan, finding that M&C had failed to show that the Third Plan was

feasible and treated Girod’s secured claim fairly and equitably.20 M&C has appealed

the Bankruptcy Court’s March 15, 2021 Order, which is pending before this Court as

Civ. A. No. 21-639, In re M&C Partnership, LLC.

        A week later, on March 22, 2021, the United States Trustee filed a motion to

dismiss, seeking to dismiss M&C’s bankruptcy case for cause under 11 U.S.C. §

1112(b)(4)(A) and (J) or to convert it to one under chapter 7. 21 Girod joined in the

motion, and further asserted that the case was not filed in good faith and that Girod

was entitled to terminate the automatic stay because this is a single asset real estate

case and M&C cannot confirm and effectuate a plan, despite repeated opportunities

to do so.22 M&C opposed conversion or dismissal of the case.23 On April 14, 2021, the

day before the hearing on the motion to dismiss, M&C filed a new plan of

reorganization (the “Fourth Plan”), which offered Girod two options for repayment of

its allowed claim of $570,000: (1) payment in full within four days after the Effective

Date from proceeds of a new loan obtained by M&C from Resource Bank and secured

by the Property; or (2) payment of the $570,000 claim through M&C’s issuance of a




19 R. Doc. 2-4 at p. 9 (citing Bankr. Dkt. 128, 130).
20 R. Doc. 2-4 at pp. 10-11 (citing Bankr. Dkt. 155).
21 R. Doc. 2-4 at p. 11 (citing Bankr. Dkt. 159).
22 R. Doc. 2-4 at p. 12 (citing Bankr. Dkt. 163).
23 R. Doc. 2-4 at p. 12 (citation omitted).
       Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 5 of 14




promissory note, secured by the Property, with a five-year term, amortized over 25

years at 5% interest per annum, with a balloon payment at the end of the fifth year

after the Effective Date.24

        On April 28, 2021, after a hearing, the Bankruptcy Court issued a

Memorandum Opinion and Order Dismissing Case, dismissing M&C’s bankruptcy

case in its entirety. 25 The following day, M&C filed an Emergency Motion to

Reconsider Dismissal of Case and sought expedited consideration thereof, on the

basis that the new loan contemplated in its Fourth Plan was funded and in escrow.26

The Bankruptcy Court denied the request to expedite and held a hearing on June 9,

2021, after which it denied M&C’s Motion to Reconsider, finding that the loan was

not “new evidence” because it was within M&C’s control for 22 months to obtain such

financing, which it failed to do.27 On May 26, 2021, M&C filed a Notice of Appeal to

District Court regarding the Bankruptcy Court’s April 28, 2021 dismissal order, and

filed an Emergency Motion to Stay Pending Appeal with a request for expedited

consideration. 28 According to M&C, the Bankruptcy Court held a hearing on the

Emergency Motion to Stay on June 15, 2021, during which it denied the Motion,

finding that M&C failed to show a likelihood of success on the merits and failed to

show irreparable harm.29



24 R. Doc. 2-4 at pp. 12-13 (citing Bankr. Dkt. 191).
25 R. Doc. 2-4.
26 R. Doc. 1-3 at pp. 3-4 (citing Bankr. Dkt. 208, 209); R. Doc. 5 at p. 5 (citing Bankr. Dkt. 208; R. Doc.

5-1 at p. 21).
27 R. Doc. 1-3 at p. 3 (citing Bankr. Dkt. 213); R. Doc. 2-1 at pp. 5-6.
28 R. Doc. 1-3 at p. 2 (citing Bankr. Dkt. 223, 224, 225). Fed. R. Bankr. P. 8007(a)(2) provides that the

initial motion to stay in the bankruptcy case may be filed before or after the notice of appeal is filed.
29 R. Doc. 2-1 at p. 6; R. Doc. 5 at p. 6 (citing R. Doc. 5-2 at pp. 22-23).
      Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 6 of 14




       M&C’s Notice of Appeal was filed into the record in this Court on May 27,

2021.30 M&C filed the instant Motion to Stay on June 22, 2021, asking this Court to

stay the Bankruptcy Court’s April 28, 2021 order of dismissal pending appeal.31 M&C

emphasizes that a foreclosure sale of M&C’s assets, including the Property, is

scheduled for August 11, 2021 at 10:00 a.m.,32 and that a stay should be granted,

without bond, to maintain the status quo pending appeal.33 M&C also asserts that

certain factual findings of the Bankruptcy Court were clearly erroneous and that the

Bankruptcy Court’s legal conclusions were wrong.34 M&C further asserts that no

bond should be required based upon “serious questions” surrounding Girod’s

collection activities, the stability of the Property, M&C’s post-bankruptcy payments

to Girod, and the cash on hand available to pay Girod’s proof of claim in full.35

       Girod opposes the Motion to Stay, asserting that M&C has failed to offer any

argument or evidence to establish three of the four factors that must be satisfied to

be entitled to a stay pending appeal in this Circuit.36 Girod argues that M&C cannot

establish any of the four factors, and that M&C completely ignores the remedies it

has to avoid foreclosure in state court.37 Alternatively, if a stay is granted, Girod




30 R. Doc. 1.
31 R. Doc. 2.
32
   M&C has since supplemented the record with information indicating that the foreclosure sale of the
Property is set for August 25, 2021. See, R. Docs. 6, 7, 2-7 & 2-8.
33 R. Doc. 2-1 at pp. 1 & 6.
34 Id. at p. 7.
35 Id. at pp. 11-12.
36 R. Doc. 5 at pp. 6, 7 (citing In re First South Sav. Ass’n, 820 F.2d 700, 709 (5th Cir. 1987)).
37 R. Doc. 5 at pp. 6, 7-16.
      Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 7 of 14




asserts that M&C should be required to post a bond as a condition of the stay

pursuant to Fed. R. Bankr. P. 8007.38

II.    LEGAL STANDARD

       This Court reviews the decision of a bankruptcy court to deny a stay pending

appeal for abuse of discretion. 39 “A bankruptcy court abuses its discretion if it

seriously errs in its determination of whether the moving party has established a case

meriting injunctive relief.”40 A bankruptcy court’s findings of fact are reviewed for

clear error,41 while the bankruptcy court’s conclusions of law are reviewed de novo.42

“A finding is ‘clearly erroneous’ if ‘although there is evidence to support it, the

reviewing court is left with the definite and firm conviction that a mistake has been

committed.”43

       The decision to grant or deny a stay pending appeal rests within the sound

discretion of the district court.44 Under Fifth Circuit precedent, to obtain a stay in

the district court pending appeal from a bankruptcy court’s decision, an appellant

must establish the following four elements: (1) a likelihood of success on the merits

or, when a serious legal question is involved, a substantial case on the merits and

equities weighing heavily in favor of granting the stay; (2) irreparable injury if the




38 Id. at pp. 16-18.
39 In re Permian Producers Drilling, Inc., 263 B.R. 510, 514 (W.D. Tex. 2000) (citing In re Barrier, 776
F.2d 1298-1300 (5th Cir. 1985)).
40 In re Permian Producers Drilling, Inc., 263 B.R. at 514 (citing In re Barrier, 776 F.2d at 1300).
41 In re First South Sav. Ass’n, 820 F.2d 700, 711 (5th Cir. 1987).
42 In re Permian Producers Drilling, Inc., 263 B.R. at 514 (citing Richmond Leasing Co. v. Capital

Bank, 762 F.2d 1303, 1307 (5th Cir. 1985)).
43 In re Permian Producers Drilling, Inc., 263 B.R. at 514 (quoting In re First South Sav. Ass’n, 820

F.2d at 711).
44 In re First South Sav. Ass’n, 820 F.2d at 709.
       Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 8 of 14




stay is not granted; (3) that the stay will not harm other parties; and (4) that the stay

would serve the public interest.45 Each of these elements must be established by the

party requesting the stay.46 The Fifth Circuit has clarified that, with respect to the

likelihood of success factor, “Only ‘if the balance of equities (i.e. consideration of the

other three factors) is . . . heavily tilted in the movant’s favor’ will we issue a stay in

its absence, and, even then, the issue must be one with patent substantial merit.”47

III.    ANALYSIS

        As Girod aptly notes, M&C has failed to address the four factor-test applied by

courts in this Circuit in determining whether to grant a stay pending appeal of a

bankruptcy court’s decision.48 As a result, M&C has not argued or presented any

evidence to show a likelihood of success on the merits, that a stay will not cause

substantial harm to other parties, or that a stay would serve the public interest. The

Fifth Circuit has made clear that all four elements must be met,49 and that the party

who seeks a stay bears the burden of establishing these prerequisites. 50 Because

M&C has failed to argue, much less show, that three of the four elements are met in

this case, the Court finds that M&C has failed to carry its burden of proving that it

is entitled to a stay pending appeal under Fed. R. Bankr. P. 8007. Under Fifth Circuit

precedent, discussed above, M&C’s Motion to Stay must be denied on that basis alone.


45 Id. at 704 (citing Ruiz v. Estelle, 666 F.2d 854, 856 (5th Cir. 1982) (“Ruiz II”)); See, Arnold v. Garlock,
Inc., 278 F.3d 426, 438-39 (5th Cir. 2001) (same).
46 In re Texas Equip. Co., Inc., 283 B.R. 222, 227 (Bankr. N.D. Tex. 2002) (citing Arnold, 278 F.3d at

438-39).
47 Ruiz II, 666 F.2d at 857 (quoting Ruiz v. Estelle, 650 F.2d 555, 565-66 (5th Cir. 1981) (“Ruiz I”)).
48 See generally, R. Doc. 2-1.
49 Arnold, 278 F.3d at 438-39.
50 Id.; Ruiz II, 666 F.2d at 856 (citing Drummond v. Fulton County Dep’t of Family & Children’s Servs.,

532 F.2d 1001, 1002 (5th Cir. 1976)).
      Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 9 of 14




       The Court further finds, however, that the Bankruptcy Court did not abuse its

discretion in denying M&C’s request for a stay pending appeal of the Bankruptcy

Court’s dismissal order. Although not provided by M&C, Girod submitted a copy of

the transcript from the Bankruptcy Court’s June 14, 2021 hearing on M&C’s motion

to stay pending appeal with its Opposition brief.51 According to the transcript, the

Bankruptcy Court concluded that M&C had failed to show a likelihood of success on

the merits of its appeal of the dismissal order because the case was dismissed for

failure to meet deadlines in a single-asset real estate case.52 M&C has not argued,

and the Court does not find, that the Bankruptcy Court erred in reaching this

conclusion.

       The Bankruptcy Court further concluded that M&C had failed to show that it

would suffer irreparable injury without a stay, noting that the dispute involved

commercial, rather than residential, property that is neither unique nor

irreplaceable.53 M&C asserts in its Motion to Stay that, “Certain factual conclusions

by the Bankruptcy Court were clearly erroneous and legal conclusions were wrong

for the reasons discussed below,” and subsequently asserts that the Bankruptcy

Court erred in concluding that uniqueness is a prerequisite for a stay and erred in its

characterization of the Property.54 The Court disagrees. Although the Bankruptcy

Court did reference the In re Gleasman case 55 and note that the Property is not




51 R. Doc. 5-2.
52 Id. at pp. 21-22.
53 Id. at p. 22.
54 R. Doc. 2-1 at pp. 7, 8, 9.
55 111 B.R. 595 (Bankr. W.D. Tex. 1990).
      Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 10 of 14




unique like the ranch involved in that case, the Bankruptcy Court astutely

commented on M&C’s argument that:, “So as far as irreparable harm goes, it can’t be

the -- they’re talking about you know a pro se’ rule every time we’re dealing with real

estate, that you automatically get a stay pending an appeal.”56 When the Bankruptcy

Court asked why a foreclosure on the Property would constitute irreparable harm,

counsel for M&C stated that Mr. Cella had developed the property over 40 years and

that the court in In re Gleasman indicated that all real estate is unique, adding that,

“Girod has made clear that this is part of the collateral package, which if we’d lose

this you know, this further falls the dominoes that results in the entire demise of Mr.

Cella, Your Honor.”57

        The Court finds that M&C has failed to show that the Bankruptcy Court’s

factual findings constitute clear error, or that the Bankruptcy Court erred in

concluding that M&C had failed to show irreparable injury. In the Motion to Stay,

M&C never mentions the phrase “irreparable injury.” Instead, M&C asserts that a

foreclosure sale of all of its assets is scheduled for August 11, 2021 at 10:00 a.m., and

suggests that foreclosing on the Property in this case would constitute an irreparable

injury.58 M&C further argues that, “Courts routinely stay foreclosures and other

court ordered sales of real estate pending appeal on the basis that the appellant’s

rights would otherwise be mooted.”                59     The Court finds M&C’s argument



56 R. Doc. 4-2 at p. 19.
57 Id. at p. 20.
58 R. Doc. 2-1 at pp. 1, 12. M&C has since supplemented the record with information indicating that

the foreclosure sale of the Property is set for August 25, 2021. See, R. Docs. 6, 7, 2-7 & 2-8.
59 R. Doc. 2-1 at pp. 7-8 (citing In re Fross, 258 B.R. 26 (10th Cir. BAP 2001); In re Weinhold, 389 B.R.

783 (Bankr. M.D. Fla. 2008); In re Texas Equip. Co., Inc., 283 B.R. 222 (Bankr. N.D. Tex. 2002)).
      Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 11 of 14




unpersuasive. As an initial matter, two of the cases cited by M&C in support of that

argument are inapposite, as they are non-Circuit authority that do not mention, much

less consider, the issue of irreparable harm in the context of a stay pending a

bankruptcy appeal.60 The remaining two cases relied upon by M&C, as explained in

greater detail below, are factually distinguishable from this case and, therefore, do

not support M&C’s argument regarding irreparable harm.

        M&C relies on In re Texas Equip. Co., Inc., which involved an order by the

bankruptcy court authorizing the trustee to sell the real and personal property at

issue in the bankruptcy case, including real property to which third parties, Vaughn

and Carolyn Culwell, claimed a right of possession and entry. 61 The Culwells

appealed the bankruptcy court’s ruling and sought a stay pending appeal under Fed.

R. Bankr. P. 8005, which the bankruptcy court granted.62 In addressing the element

of irreparable harm, the bankruptcy court recognized that, “the Fifth Circuit applies

the finality rule, meaning that an appeal of a bankruptcy court’s order authorizing

sale is usually moot pursuant to section 363(m) once the sale has occurred.” 63 The

bankruptcy court further explained that if the Culwells were denied a stay, a sale of

the property would be irreversible, even if the bankruptcy court’s order of sale was

later reversed, which would leave the Culwells would be left without any effective




60 Arnold v. Garlock, Inc., 278 f.3d 46, 439 (5th Cir. 2001) (citing In re First South Sav. Ass’n, 820 F.2d
700, 704 (5th Cir. 1987)); See, R. Doc. 2-1 at pp. 7-8 (citing In re Fross, 258 B.R. 26; In re Weinhold,
389 B.R. 783).
61 R. Doc. 2-1 at pp. 8, 9 (citing In re Texas Equip. Co., Inc., 283 B.R. at 224).
62 In re Texas Equip. Co., Inc., 283 B.R. at 224, 226-229.
63 Id. at 228 (citing Ginther v. The Ginther Trusts (In the Matter of The Ginther Trusts), 238 F.3d 686,

688-89 (5th Cir. 2001)).
      Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 12 of 14




remedies.64 The instant case does not concern a bankruptcy court’s order authorizing

the sale of the Property, but a foreclosure sale authorized by a Louisiana state court.

As such, M&C’s appeal of the Bankruptcy Court’s dismissal order will not be rendered

moot by a foreclosure of the Property. The Court therefore finds that the reasoning

behind the finding of an irreparable injury in In re Texas Equip. Co., Inc. does not

apply in this case.

        The Court likewise finds M&C’s reliance on In re Gleasman65 misplaced, as

that case is factually distinguishable from this case.                  The “tortuous procedural

history” of that case began with a lawsuit in state court by James Yao Gleasman and

Margaret Yao Gleasman seeking damages for usury and various theories of lender

liability, as well as injunctive relief to prevent the defendant from enforcing its

mortgage against the real property at the center of the litigation. 66 Although

referencing some of the same factors used by the Fifth Circuit to determine whether

a party is entitled to a stay pending appeal, the bankruptcy court in In re Gleasman

explained that, “For purposes of determining whether a stay pending appeal should

now issue, we are analytically in the same posture as an appeal from the termination

or denial of an injunction. The Gleasmans’ motion for stay pending appeal is thus

most appropriately analyzed as a request for continuation of that injunctive relief.”67

The bankruptcy court then found that, “A foreclosure on real property is properly

enjoined where the plaintiff’s cause of action is such that, if the plaintiff were to


64 In re Texas Equip. Co., Inc., 283 B.R. at 228 (citing 11 U.S.C. § 363(m); Ginther, 238 F.3d at 689).
65 111 B.R. 595 (Bankr. W.D. Tex. 1990).
66 Id. at 597.
67 Id. at 600; See, Id. at 601 (citing Ruiz I, 650 F.2d 555, 565 (5th Cir. 1981)).
      Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 13 of 14




prevail, the resulting liability would eliminate either the indebtedness or the lien, in

turn eliminating the lender’s right to foreclose.”68 That same rationale does not apply

in this case. Unlike the debtors in In re Gleasman, If M&C prevails in its appeal of

the Bankruptcy Court’s order of dismissal, it would not eliminate the indebtedness

owed to Girod or the underlying mortgage on the Property. Instead, this Court would

remand the matter back to the Bankruptcy Court and M&C’s chapter 11 bankruptcy

proceeding would be allowed to proceed. Further, there is no indication from the

record before the Court that M&C disputes either the existence or validity of the debt

owed to Girod or Girod’s mortgage on the Property. In fact, as recently as April 14,

2021, M&C submitted its Fourth Plan to the Bankruptcy Court, offering Girod two

options for repayment of its allowed claim of $570,000.69 Thus, because a successful

appeal in this case will not eliminate M&C’s indebtedness or the mortgage over the

Property, the holding in In re Gleasman does not support M&C’s arguments

regarding irreparable injury.

        The Court further rejects M&C’s argument that its appeal of the Bankruptcy

Court’s order of dismissal will be rendered moot by a foreclosure of the Property. As

pointed out by the Bankruptcy Court, and reiterated by Girod in its Opposition brief,

if M&C’s recently-obtained refinancing opportunity is firm, M&C will be able to

negotiate with Girod outside of the bankruptcy process. 70 The Court agrees with

Girod that if M&C has the funds available to satisfy Girod’s claim, it can do so at any



68 111 B.R. at 601 (citation omitted and emphasis added).
69 See, R. Doc. 2-4 at p. 12 (citing Bankr. Dkt. 191).
70 R. Doc. 2-4 at p. 23; R. Doc. 5 at pp. 7-8 (citing Bankr. Dkt. 206 at p. 23).
      Case 2:21-cv-01023-WBV-JVM Document 8 Filed 07/26/21 Page 14 of 14




time prior to the foreclosure sale, or M&C can appear at the sale and bid on the

Property.71 Additionally, as pointed out by the Bankruptcy Court and Girod, M&C

can contest the foreclosure outside of the bankruptcy proceeding.72 M&C has failed

to offer any evidence or legal authority, beyond the cases discussed above, to indicate

that a foreclosure of the Property will render its appeal moot.

        Based on the foregoing analysis, the Court finds that M&C has failed to carry

its burden of showing that it is entitled to a stay pending appeal of the Bankruptcy

Court’s order of dismissal under Fed. R. Bankr. P. 8007 and controlling Fifth Circuit

authority. As such, the Court need not address M&C’s arguments regarding the

imposition of a bond as a condition of the stay.

IV.     CONCLUSION

        Based on the foregoing, IT IS HEREBY ORDERED that the Emergency

Motion to Stay Order of Dismissal of Chapter 11 Case Pending Appeal, filed by M&C

Partnership, LLC,73 is DENIED.

        New Orleans, Louisiana, July 26, 2020.




                                                  ______________________________
                                                  WENDY B. VITTER
                                                  United States District Judge




71 R. Doc. 5 at p. 8.
72 R. Doc. 5-2 at p. 22; See, R. Doc. 5 at p. 8 (citing La. Code Civ. P. art. 2642).
73 R. Doc. 2.
